DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s). 
Claim 9, line 2, the enclosure “having a u-shaped cross section shape”.
Claim 10, lines 1-2, “the back of the enclosure and the front of the enclosure being open to allow access to the additional compartment”.

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference # (216) in Figs. 7-9.

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference # (104) in paragraph [0053] of the specification.


Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11, lines 1-2, “further comprising an access opening and closure being aligned with at least one of the back of the enclosure and the front of the enclosure.” Should read “further comprising an access opening and closure being aligned with at least one of the back of the enclosure or the front of the enclosure.”

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 7-8, 10-11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “of about 10 to 35mm”, in line 2. The term “about” is a relative term which renders the claim indefinite.
Claim 7 recites the limitation “of about 65 to 85mm”, in lines 1-2. The term “about” is a relative term which renders the claim indefinite.
Claim 8 recites the limitation “of about 65 to 85mm”, in lines 1-2. The term “about” is a relative term which renders the claim indefinite.
Claim 10 recites the limitation “the enclosure” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the enclosure” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the western hat” in line 8. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16, and 18-19, so far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fomby (US 5823328 A).
	Regarding Claim 14, Fomby teaches a carrier containing a hat, the hat including a dome and a brim, the brim having a front edge and a back edge, the front edge of the brim being dipped; the carrier comprising:
A hat compartment (21), a hat tray (23) and an additional compartment (22), the hat compartment comprising a base (24) and a cover (25), the base (24) being substantially rigid (wherein the hatbox (20) is formed of plastic) and the cover being substantially rigid (wherein the hatbox (20) is formed of plastic), and the base defining a cavity (C in Modified Figure 2 below), the cavity (C in Modified Figure 2 below) being sized and shaped to receive the tray (40), and the cover (25) covering the cavity (C in Modified Figure 2 below), and the cover (25) being movable (30) from an open position to a closed position (as seen from Figs. 1-2). (Figs. 1-3; Col. 2, Lines 8-24; Col. 2, Lines 42-45; Claim 9)
The western hat. (Wherein Fomby teaches a hatbox for stowing a hat). (Col. 1, Lines 21-37)
 The tray comprising a panel (40), and a mandrel (39),the panel having a top (T in Modified Figure 2 below), a bottom (B in Modified Figure 2 below), a front edge (FE in Modified Figure 2 below), a back edge (BE in Modified Figure 2 below), a first side (FS in Modified Figure 2 below) and a second side (SS in Modified Figure 2 below), the mandrel (39) being an upright formation (Fig. 1) extending from top (T in Modified Figure 2 below) of the panel (40) between the front edge (FE in Modified Figure 2 below),  and the back edge (BE in Modified Figure 2 below). (Figs. 1-3; Col. 2, Lines 8-24; Col. 2, Lines 42-45)

    PNG
    media_image1.png
    27
    159
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    27
    21
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    26
    23
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    29
    35
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    28
    32
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    30
    37
    media_image6.png
    Greyscale
[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector]The hat (wherein Fomby teaches a hatbox for stowing a hat) being on the tray (40) in the hat compartment (21), with the dome of the hat (wherein (39) is taught to retain the crown of a hat) receiving the mandrel (29) and the brim of the hat being suspended below the panel (40). (Wherein the brim of a hat may be suspended below the panel.) (Figs. 1-3; Col. 2, Lines 23-42)
[AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image13.png
    28
    23
    media_image13.png
    Greyscale
[AltContent: connector]
    PNG
    media_image14.png
    30
    32
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    488
    523
    media_image15.png
    Greyscale








Regarding Claim 16, Fomby further teaches a mandrel (39) having a frustum shape (as seen in figure 2) and being sized and shaped to be received in the dome of the hat. (wherein (39) is taught to retain the crown of a hat). (Figs. 1-3; Col. 2, Lines 23-42)

	Regarding Claim 18, Fomby teaches a pocket (55) extending from the bottom of the tray (40). (Figs. 6-7; Col. 2, Lines 50-53)

	Regarding Claim 19, Fomby further teaches an access opening (58) and closure (58) being aligned with the pocket (55). (Wherein container (22) is parallel with the pocket (55)) (Figs. 4-7; Col 2, Lines 49-53)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), in view of W. Dod (US 870550 A).

	Regarding Claim 1, Fomby teaches a multipurpose carrier for a western hat, the multipurpose carrier comprising: 
A hat compartment (21), a hat tray (23) and an additional compartment (22), the hat compartment comprising a base (24) and a cover (25), the base (24) being substantially rigid (wherein the hatbox (20) is formed of plastic) and the cover being substantially rigid (wherein the hatbox (20) is formed of plastic), and the base defining a cavity (C in Modified Figure 2 above), the cavity (C in Modified Figure 2 above) being sized and shaped to receive the tray (40), and the cover (25) covering the cavity (C in Modified Figure 2 above), and the cover (25) being movable (30) from an open position to a closed position (as seen from Figs. 1-2). (Figs. 1-3; Col. 2, Lines 8-24; Col. 2, Lines 42-45; Claim 9)
The tray comprising a panel (40), and a mandrel (39),the panel having a top (T in Modified Figure 2 above), a bottom (B in Modified Figure 2 above), a front edge (FE in Modified Figure 2 above), a back edge (BE in Modified Figure 2 above), a first side (FS in Modified Figure 2 above) and a second side (SS in Modified Figure 2 above), the mandrel (39) being an upright formation (Fig. 1) extending from top (T in Modified Figure 2 above) of the panel (40) between the front edge (FE in Modified Figure 2 above),  and the back edge (BE in Modified Figure 2 above). (Figs. 1-3; Col. 2, Lines 8-24; Col. 2, Lines 42-45)
        
Fomby does not teach a recess formed in the top of the panel.
	W. Dod further teaches a recess comprising a depressed area (DA in Modified Figure 1B below) formed in the top of the panel (2), between the mandrel (4) and the front edge (10), adjacent to the front edge (10), and extending substantially from the first side of the panel (2) to the second side of the panel (2). (Wherein the depression extends around the perimeter of the panel (2) near the edge (10) as seen in Fig. 6). (Figs. 1, 6; Col. 1, Lines 43-47)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose carrier for a western hat as taught by Fomby, and provide for the edge biased recess as taught by W. Dod. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a peripheral recess around the tray of the hat carrier, in order to preserve the natural dip in the hat brim during storage.


    PNG
    media_image16.png
    31
    37
    media_image16.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: connector]

    PNG
    media_image17.png
    28
    159
    media_image17.png
    Greyscale
[AltContent: rect]
    PNG
    media_image19.png
    155
    297
    media_image19.png
    Greyscale


	Regarding Claim 3, Fomby further teaches the mandrel (39) having a frustum shape (as seen in Figure 2). (Figs. 2-3; Col. 2, Lines 23-28)

Claim 2, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), in view of W. Dod (US 870550 A), as applied to claim 1 above, and further in view of design choice. 

	Regarding Claim 2, Fomby, modified above, teaches all of the elements of the invention described in claim 1 above except;   the recess having a depth below the top of the panel of about 10 to 35 mm.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose carrier for a western hat as taught by Fomby, modified above, and by virtue of design choice choose a recess depth below the top of the panel with appropriate dimensions to accommodate the brim of a hat; in .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), in view of W. Dod (US 870550 A), as applied to claim 3 above, and further in view of Peters et al. (US 4881637 A).

	Regarding Claim 4, Fomby, modified above, teaches all of the elements of the invention described in claim 3 above except;  further comprising a resilient cover over the mandrel.
	Peters et al. further teaches a resilient cover over a mandrel (13). (Wherein Peters et al. teaches covering the hat holder (13) with a soft covering). (Figs. 2-3; Col. 3, Lines 48-51)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose carrier for a western hat as taught by Fomby, modified above, and provide for a covering over the mandrel as taught by Peters et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a resilient covering over the mandrel in order to mitigate damage and generate friction for retention of the hat while it is being stored.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), in view of W. Dod (US 870550 A), as applied to claim 3 above, and further in view of Creper (US 2324366 A).

	Regarding Claim 5, Fomby, modified above, teaches all of the elements of the invention described in claim 3 above except;  further comprising a resilient band around the mandrel.
	Creper further teaches a resilient band (23) around a mandrel (15). (Wherein Creper teaches wrapping the hat holder (15) with a soft cotton edging band for support).  (Figs. 2, 4; Col. 2, Lines 44-54)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose carrier for a western hat as taught by Fomby, modified above, and provide for a resilient band as taught by Creper. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a resilient band covering the mandrel in order to mitigate damage and generate friction for retention of the hat while it is being stored.

Claims 6 and 7, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), in view of W. Dod (US 870550 A), as applied to claim 3 above, and further in view of design choice. 

	Regarding Claim 6, Fomby, modified above, teaches all of the elements of the invention described in claim 3 above except; the mandrel having a maximum diameter of 180 to 220 mm.


	Regarding Claim 7, Fomby, modified above, teaches all of the elements of the invention described in claim 3 above except; the mandrel having a maximum height of about 65 to 85 mm.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose carrier for a western hat as taught by Fomby, modified above, and by virtue of design choice choose a mandrel height that fits within the interior compartment while storing a hat; in order for the compartment to close as it is intended. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to use a mandrel height of 65 to 85mm in order for the mandrel to properly fit within a closed compartment while receiving a hat during stowage.

Claims 8 and 11, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), in view of W. Dod (US 870550 A), and further in view of Peters et al. (US 4881637 A), and further in view of design choice. 

	Regarding Claim 8, Fomby, modified above, teaches all of the elements of the invention described in claim 4 above except; the mandrel having a maximum height of about 65 to 85 mm.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose carrier for a western hat as taught by Fomby, modified above, and by virtue of design choice choose a mandrel height that fits within the interior compartment while storing a hat; in order for the compartment to close as it is intended. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to use a mandrel height of 65 to 85mm in order for the mandrel to properly fit within a closed compartment while receiving a hat during stowage.

	Regarding Claim 11, Fomby, modified above, teaches all of the elements of the invention described in claim 8 above except; further comprising an access opening and closure being aligned with at least one of the back of the enclosure or the front of the enclosure.
	Fomby further teaches an access opening (58) and closure (58) being aligned with the at least one of the back of the enclosure or the front of the enclosure (55). (Wherein Fombly teaches the container lid (58) is positioned on one side of the container (22)) (Figs. 4-7; Col 2, Lines 49-53)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), in view of W. Dod (US 870550 A), as applied to claim 1 above, and further in view of Tong (US 20180279744 A1).

	Regarding Claim 9, Fomby teaches an enclosure (55) extending from the bottom of the tray (40). Wherein the enclosure is substantially rigid (wherein the hatbox (20) is formed of plastic), and defining the additional compartment (22) between the enclosure (55) and the bottom of the tray (40). (Figs. 6-7; Col. 2, Lines 50-53; Claim 9)
	Fomby does not teach the enclosure having a u-shaped cross section shape.
	Tong further teaches a substantially rigid (where Tong teaches an inflexible plastic case (20)) enclosure (20) having a u-shaped cross sectional shape. (Figs. 1-4; [0014])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose carrier for a western hat as taught by Fomby, and provide for the enclosure having a u-shaped cross section as taught by Tong. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to implement a u-shaped cross section for a substantially rigid enclosure in order to conserve space when storing the enclosure in the main luggage compartment.

Claim 10, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), in view of W. Dod (US 870550 A), in view of design choice, as applied to claim 7 above, and further in view of Chi (US 20050051404 A1).

	Regarding Claim 10, Fomby, modified above, teaches all of the elements of the invention described in claim 7 above except; the back of the enclosure and the front of the enclosure being open to allow access to the additional compartment.
	Chi further teaches wherein the back (20) of an enclosure (16) and the front (20) of an enclosure (16) can be open to allow access to an additional compartment (16). (Wherein Chi teaches a compartment (16) can be accessible from either side)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose carrier for a western hat as taught by Fomby, and an enclosure accessible from either side as taught by Chi. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to accessibility to an enclosure from either side in order to conveniently improve access to a storage compartment for a user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), in view of Cannan (US 657061 A), and further in view of Hartford (GB 2464957 A).
	
	Regarding Claim 12
A hat compartment (21), a hat tray (23), the hat compartment comprising a base (24) and a cover (25), the base (24) being substantially rigid (wherein the hatbox (20) is formed of plastic) and the cover being substantially rigid (wherein the hatbox (20) is formed of plastic), and the base defining a cavity (C in Modified Figure 2 above), the cavity (C in Modified Figure 2 above) being sized and shaped to receive the tray (40), and the cover (25) covering the cavity (C in Modified Figure 2 above), and the cover (25) being movable (30) from an open position to a closed position (as seen from Figs. 1-2). (Figs. 1-3; Col. 2, Lines 8-24; Col. 2, Lines 42-45; Claim 9)
The tray comprising a panel (40), and a mandrel (39),the panel having a top (T in Modified Figure 2 above), a bottom (B in Modified Figure 2 above), a front edge (FE in Modified Figure 2 above), a back edge (BE in Modified Figure 2 above), a first side (FS in Modified Figure 2 above) and a second side (SS in Modified Figure 2 above), the mandrel (39) being an upright formation (Fig. 1) extending from top (T in Modified Figure 2 above) of the panel (40) between the front edge (FE in Modified Figure 2 above), and the back edge (BE in Modified Figure 2 above). (Figs. 1-3; Col. 2, Lines 8-24; Col. 2, Lines 42-45)

	Fomby does not teach a tray removable from the compartment, or the shoulder straps coupled to the base.
	With regards to the removable tray, Cannan further teaches a hat carrier (1) with a tray (11) removable (16) from a compartment (1). (Figs. 1-3; Col. 2, Lines 55-69; Claim 1)

	With regards to the shoulder straps, Hartford further teaches shoulder straps (2) coupled to the base (1). (Fig. 1; Page 3, Lines 25-29)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose carrier for a western hat as taught by Fomby, and provide for shoulder straps as taught by Hartford. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for shoulder straps attached to the western hat carrier, in order for the user to conveniently transport the container and its contents on their back while keeping both of their hands unencumbered.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), in view of Cannan (US 657061 A), further in view of Hartford (GB 2464957 A), as applied to claim 12 above, and further in view of W. Dod (US 870550 A).

	Regarding Claim 13, Fomby, modified above, teaches all of the elements of the invention described in claim 12 above except; the tray further comprising a recess, the recess 
	W. Dod further teaches a recess comprising a depressed area (DA in Modified Figure 1B above) formed in the top of the panel (2), between the mandrel (4) and the front edge (10), adjacent to the front edge (10), and extending substantially from the first side of the panel (2) to the second side of the panel (2). (Wherein the depression extends around the perimeter of the panel (2) near the edge (10) as seen in Fig. 6). (Figs. 1, 6; Col. 1, Lines 43-47)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrier for a western hat as taught by Fomby, modified above, and provide for the edge biased recess as taught by W. Dod. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a peripheral recess around the tray of the hat carrier, in order to preserve the natural dip in the hat brim during storage.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), as applied to claim 14 above, in view of W. Dod (US 870550 A). 

	Regarding Claim 15, Fomby teaches all of the elements of the invention described in claim 14 above except; the tray further comprising a recess, the recess comprising a depressed area formed in the top of the panel, between the mandrel and the front edge, adjacent to the 
	W. Dod further teaches a recess comprising a depressed area (DA in Modified Figure 1B above) formed in the top of the panel (2), between the mandrel (4) and the front edge (10), adjacent to the front edge (10), and extending substantially from the first side of the panel (2) to the second side of the panel (2). (Wherein the depression extends around the perimeter of the panel (2) near the edge (10) as seen in Fig. 6). (Figs. 1, 6; Col. 1, Lines 43-47)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrier containing a hat as taught by Fomby, and provide for the edge biased recess as taught by W. Dod. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a peripheral recess around the tray of the hat carrier, in order to preserve the natural dip in the hat brim during storage.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), as applied to claim 14 above, in view of Peters et al. (US 4881637 A). 

	Regarding Claim 17, Fomby teaches all of the elements of the invention described in claim 14 above except; further comprising a resilient material on the mandrel.
	Peters et al. further teaches a resilient material on a mandrel (13). (Wherein Peters et al. teaches covering the hat holder (13) with a soft covering). (Figs. 2-3; Col. 3, Lines 48-51)
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fomby (US 5823328 A), as applied to claim 14 above, in view of Hartford (GB 2464957 A).

	Regarding Claim 20, Fomby teaches all of the elements of the invention described in claim 14 above except; the carrier including shoulder straps coupled to the base.
	Hartford further teaches shoulder straps (2) coupled to the base (1). (Fig. 1; Page 3, Lines 25-29)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose carrier for a western hat as taught by Fomby, and provide for shoulder straps as taught by Hartford. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for shoulder straps attached to the western hat carrier, in order for the user to conveniently transport the container and its contents on their back while keeping both of their hands unencumbered.



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Packer (US 66880 A), teaches a hat box.
Jaeger (US 160680 A), teaches hat-box.
Lyons (US 573789 A), teaches a hat box.
Bogley (US 1458638 A), teaches a detachable hat holder.
Comstock (US 1520932 A), teaches a traveling bag with a mandrel.
Walinsky (US 1743838 A), teaches a hat box.
Bruer (US 1784333 A), teaches a hat box with a removable hat holder.
Bohannon (US 3479106 A), teaches a wig stand with a lower compartment.
Rothschild et al. (US 8573373 B2), teaches a convertible storage container with a hat holder with shoulder straps.
Ford et al. (US 20160213132 A1), teaches a bag with a u-shaped compartment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733